Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      DETAILED ACTION
Claims 1-30 are currently pending.

                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2019 and 12/23/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112 (Invoked)
	The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function 2without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claim(s) 27-30 use of the word “means” in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
The limitations of claim(s) 27-30 recite(s) means for calculating, means for sorting, means for identifying, means for placing, means for transmitting etc.… are being treated in accordance with 112(f).
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claim(s) 27-30 are interpreted to cover the corresponding structure described in the specification that achieves the claimed functions, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: 
(a) Regarding claim(s) 27-30, the Applicant’s specification (US 2019/0363828 A1) in paragraphs 0043 or 0068 discloses FIG. 2 is a schematic illustration of wireless communication between a first wireless communication device 202 and a second wireless communication device 204.  Each wireless communication device 202 and 204 may be a user equipment (UE), a base station, or any other suitable apparatus or means for wireless communication.
applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

                                                  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mahdavifar et al. (US 2016/0241355 A1) in view of Ge et al. (US 2017/0214416 A1).
Regarding claim 1, Mahdavifar discloses a method of polar coding at a transmitting wireless communication device, comprising (Fig. 2 discloses the mechanism of constructing a channel plorization tree):
calculating a respective cumulative sum for each synthetic channel of a set of synthetic channels (Paragraphs 0029, 0035, 0056-0057 discloses the construction of a universal polar code of length n, constructed based on a set of S channels W1...WS with identical capacities, with the aim of providing a polar code which is not optimized for a certain channel and which is robust to channel variations. For each of the n bit-channels i, a universal polar code error probability Pe(i)is determined as maximum of the error probabilities Pe,j for channels Wji...j„.s. For example, the universal polar code is constructed based on a set of three channels comprising a BEC, a BMC and an AWGN channel. The universal polar code can be constructed for any desired rate R=k/n by picking the k bit-channels with the lowest Pe(i) which are attributed to the universal polar code). 
sorting the set of synthetic channels in order of reliability based on the respective cumulative sums to produce an order of synthetic channels (Fig. 1 (block 105) and paragraphs 0037-0038 discloses the mechanism of sorting); polar coding the information block to produce a polar codeword (Fig. 1 (block 105) and paragraphs 0037-0038); and transmitting the polar codeword to a receiving wireless communication device over a wireless air interface  (Paragraphs 0011-0013 disclose constructing a polar code with a maximum error probability when transmitted over any channel in a give class of channels is a class of binary input channels having the same capavity. Using each bit-channel index of a polar code that corresponds to a transmission channel in a class of transmission channels to determine an upper bound of a probability of error of each transmission channel in the class of transmission channels and a maximum error probability over the whole class of transmission channels). 

Mahdavifar does not disclose the mechanism of following limitations. In an analogous art, Ge discloses identifying K best synthetic channels of the set of synthetic channels in accordance with the order of synthetic channels (Fig. 3 step 300); placing information bits within information bit locations of an information block corresponding to the K best synthetic channels (Fig. 3 steps 300-304); placing frozen bits within frozen bit locations of the information block corresponding to N - K synthetic channels (Fig. 3 steps 300-308). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Ge to the system of Mahdavifar to provide an application relates to polar coding technique and to encoders and decoders for polar codes (Abstract, Ge).

Regarding claims 14 and 27  (independent claims), claims 14 and 27 disclose similar limitations as claimed above in claim 1, claimed as an apparatus configured for polar coding to perform the steps of claim 1.
Claims 2-3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mahdavifar et al. (US 2016/0241355 A1) in view of Ge et al. (US 2017/0214416 A1) and further in view of Shelby (US 2018/0323905 A1).
Regarding claims 2 and 15,   Mahdavifar discloses calculating a respective cumulative sum for each synthetic channel of a set of synthetic channels (Paragraphs 0029, 0035, 0056-0057 disclose the construction of a universal polar code of length n, constructed based on a set of S channels W1...WS with identical capacities, with the aim of providing a polar code which is not optimized for a certain channel and which is robust to channel variations. For each of the n bit-channels i, a universal polar code error probability Pe(i)is determined as maximum of the error probabilities Pe,j for channels Wji...j„.s. For example, the universal polar code is constructed based on a set of three channels comprising a BEC, a BMC and an AWGN channel. The universal polar code can be constructed for any desired rate R=k/n by picking the k bit-channels with the lowest Pe(i) which are attributed to the universal polar code).
The combination of Mahdavifar and Ge don’t disclose the mechanism of following limitations. In an analogous art, Shelby discloses for a synthetic channel of the set of synthetic channels, calculating the cumulative sum of a binary representation of a position of the synthetic channel within the set of synthetic channels (Paragraphs 0091, 0106 and 0172). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Shelby to the modified system of 

Regarding claims 3 and 16, Shelby discloses wherein the cumulative sum comprises a vector having a number of vector components equal to a corresponding number of binary components of the binary representation of the position (Paragraphs 0080-0081). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Shelby to the modified system of Mahdavifar and Ge to provide method and devices for determining reliabilities of bit position in a bit sequence for information bit allocation using polar codes (Abstract, Shelby).
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mahdavifar et al. (US 2016/0241355 A1) in view of Ge et al. (US 2017/0214416 A1) and further in view of Shelby (US 2018/0323905 A1) and further in view of Ahn et al. (US 2016/0164629 A1).
Regarding claims 4 and 17, Mahdavifar, Ge and Shelby does not disclose the mechanism of following limitations. In an analogous art, discloses Ahn discloses adding a binary component of the binary representation of the position of the synthetic channel (Paragraphs 0080-0081, Shelby) to a corresponding immediately prior vector component of the vector to produce a next vector component in the vector for the synthetic channel (Paragraphs 0021, 0026, 0219). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Ahn to the modified system of Mahdavifar, Ge and Shelby to provide a method and apparatus for providing a secure transmission based on a polar 
. 

Allowable Subject Matter
Claims 5-13, 18-26 and 28-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The combination of cited prior art does not specifically discloses the mechanism of comparing the cumulative sums of a first synthetic channel of the set of synthetic channels and a second synthetic channel of the set of synthetic channels, wherein the second synthetic channel has a later position in the set of synthetic channels than the first synthetic channel; and
upgrading the second synthetic channel with respect to the first synthetic channels or the first synthetic channel with respect to the second synthetic channel in the order of synthetic channels based on the comparing of the cumulative sums (see claims 5 and 18).
Ge et al. (US 2017/0214416 A1) discloses sliding-window Polar decoding technique may be 
able to treat the K.sub.2 information hits as frozen bits, and because bit positions further along an input vector tend to correspond to synthetic channels having higher reliability in some cases a smaller value used in a sliding window polar decoder to other polar decoders. But Ge does not disclose the comparing and upgrading steps as recited in claims 5 and 18. 
Further prior art of record does not disclose the mechanism of limitations as cited in claims 11-13.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HAMED H.S., et al., “Universal Polar Codes,” IEEE International Symposium on Information Theory, 29 June 2014, pp. 1451-1455, XP032635600 (reference listed in IDS) discloses the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROMANI OHRI/Primary Examiner, Art Unit 2413